DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1, 4-8, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyne (2017/0139408) in view of Elbsat et al. (2020/0301408) further in view of David (2017/0109646).
Regarding claim 1, Moyne discloses a system for predicting equipment failure events (see paragraph 68) and optimizing manufacturing operations (see paragraph 21), the system comprising:
monitoring one or more assets (chucks; see paragraph 62);
a processor (see paragraph 200; see paragraph 31) in communication with the interface; and
non-transitory computer readable media in communication with the processor that stores instruction code (see paragraphs 24-27), which when executed by the processor, causes the processor to:
(see paragraph 68);
input the monitoring data into a reinforcement learning engine configured to generate a maintenance schedule based at least in part on the estimated remaining useful life of the particular asset (see paragraphs 68, 71, and 83-84); and
communicate the maintenance schedule to an entity associated with the particular asset or the particular asset (see paragraphs 24, 45, 62, and 84).

Moyne does not disclose 
the system comprising:
an interface for receiving sensor data respectively associated with one or more assets;
... ; and
non-transitory computer readable media in communication with the processor that stores instruction code, which when executed by the processor, causes the processor to:
input the sensor data into a first model trained to generate a stochastic degradation model for classification of a current degradation state of a particular asset;
input the current degradation state of the particular asset into a second model trained to infer a root cause for a failure of the asset based on the stochastic degradation model;
input the sensor data into a reinforcement learning engine configured to generate a maintenance schedule based at least in part on the stochastic degradation model of the particular asset;  ... .

Another embodiment of Moyne discloses using sensors for monitoring the assets (paragraph 61).
(see paragraph 61).

Elbsat et al. discloses using data from monitoring an asset to generate a stochastic degradation model for classification of current degradation state of the asset (see paragraph 270).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Moyne such that the processor inputs the sensor data into a first model trained to generate a stochastic degradation model for classification of a current degradation state of a particular asset, similarly to the invention of Elbsat et al., in order to enable estimation of probability of failure, as suggested by Elbsat et al. (see paragraph 270).

David discloses using analytics data to infer a root cause for a failure of an asset (paragraph 161).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Moine and Elbsat et al., such that the processor inputs the current degradation state of the particular asset into a second model trained to infer a root cause for a failure of the asset based on the stochastic degradation model, similarly to the invention of David, in order to improve prediction of failures and improve yield, as suggested by David (see paragraph 270).

Regarding claim 4, this combination of references further teaches the system according to claim 1, wherein the reinforcement learning engine is configured to generate the maintenance schedule also based at least in part on parameters associated with the particular asset define one or more of:
(see paragraphs 21 and 83-84 of Moyne), and the reinforcement learning engine is configured to find a maintenance policy among a plurality of policies corresponding to one of a plurality of predicted degradation states, the maintenance schedule generated therefrom (see paragraphs 24, 45, 67, and 83-84 of Moyne).
Regarding claim 5, this combination of references further teaches the system according to claim 1, wherein the stochastic degradation model specifies a degradation state transition matrix (see paragraph 297 of Elbsat et al.), a data emission distribution, and initial state distribution (initial δk; see paragraph 294 of Elbsat et al.).
Regarding claim 6, this combination of references further teaches the system according to claim 1, wherein the current degradation state is specific to the particular asset and is a predicted degradation state compensated with a predicted failure event for the particular asset (see paragraph 68 of Moyne).
Regarding claim 7, this combination of references further teaches the system according to claim 1, wherein the particular asset is a piece of factory equipment (chuck; see paragraph 62 of Moyne) and the current degradation state (see paragraph 68 of Moyne or paragraph 270 of Elbsat) is ascertained by the first model based on the sensor data (see paragraph 61 of Moyne) provided from the piece of factory equipment, the current degradation state being specific to the piece of factory equipment (paragraph 68, Moyne).

Regarding claim 8, see the foregoing rejection of claim 1, for all limitations, as follows.
The combination of references in the rejection of claim 1 teaches a method comprising:
receiving a plurality of sensor data from a plurality of sensing parameters (see modification in view of another embodiment of Moyne) of a piece of factory equipment (chucks; see paragraph 62 of Moyne);
generating predicted degradation states of the piece of factory equipment, with a first model trained to generate a stochastic degradation model for classification of the predicted degradation states of a particular asset (see the modification in view of Elbsat et al.);
(see the modification in view of David);
supplying the covariate to the first model to generate predicted degradation states compensated with the covariate (see the modification in view of Elbsat et al.);
generating a policy of a maintenance action based on the predicted degradation states to optimize life expectancy of the piece of factory equipment (see paragraphs 24, 45, 62, 68, and 83-84 of Moyne);
generating a maintenance/operation schedule based on the policy (see paragraphs 24, 45, 62, 68, and 83-84 of Moyne); and
adjusting operation of the piece of factory equipment based on the maintenance/operation schedule (see paragraphs 21, 83, and 84 of Moyne).

Regarding claim 13, this combination of references further teaches the method of claim 8, wherein generating predicted degradation states comprises generating a posterior predictive distribution of observation states, the observation states representative of stochastic degradation of the piece of factory equipment (see paragraph 270 of Elbsat et al.).
Regarding claims 14 and 19, see the foregoing rejections of claims 8 and 13, respectively, for all limitations.  Note that claims 14 and 19 are essentially “non-transitory computer reasonable medium” versions of method claims 8 and 13, with nearly identical limitations.  The chief difference is that the steps of claims 8 and 13 are the result of a non-transitory computer readable medium configured to store instructions executable by a processor.  This limitation is met in Moyne (see paragraph 23).

Regarding claim 20, this combination of references further teaches the computer readable medium of claim 14, wherein the predicted degradation states of the piece of factory equipment generated with the first model are sequences of observations generated by the first model that mimic the stochastic failure degradation process of the piece of factory equipment (paragraph 270 of Elbsat et al.).
s 2, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyne (2017/0139408) in view of Elbsat et al. (2020/0301408) further in view of David (2017/0109646), further in view of Wang et al. (2019/0155672).
Regarding claims 2, 11, and 17, see the foregoing rejections of claims 1, 8, and 14, for limitations recited therein. 
Regarding claim 2, this combination of references does not teach 
the first model is a hidden Markov model combined with a mixed membership model and is trained using sensor data associated with a plurality of different assets.

Wang et al. disclose use of a hidden Markov model and a mixed membership model to analyze time series data (see paragraphs 66 and 67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the first model is a hidden Markov model combined with a mixed membership model and is trained using sensor data associated with a plurality of different assets, similarly to the invention of Wang et al., because such are useful for analyzing time series data, as suggested by Wang et al. (see paragraphs 66-67).

Regarding claims 11 and 17, see the foregoing rejection of claim 2.






Allowable Subject Matter
Claims 3, 9-10, 12, 15-16, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not disclose or suggest, "the second model provides a prediction of a future root cause for failure of the particular asset in a form of a covariant, and the first model provides a compensated predicted degradation state based on the covariant", in combination with the remaining claim elements as set forth in claim 3.
The prior art does not disclose or suggest, "supplying the covariant as a feedback to the first model for re-generation of the predicted degradation states as compensated degradation states according to the covariant", in combination with the remaining claim elements as set forth in claim 9 or 15.
The prior art does not disclose or suggest, "operating the second model as the first model for re-generation of the predicted degradation states as compensated degradation states according to the covariant", in combination with the remaining claim elements as set forth in claim 10 or 16.
The prior art does not disclose or suggest, "capturing sequential dependencies between data points within a sequence of sensor data with the hidden Markov model and capturing hierarchical structure present in the sensor data with the mixed membership model", in combination with the remaining claim elements as set forth in claim 12 or 18.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852